Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 2/15/2022, wherein claim 11 was amended. Claims 1-12 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 2/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,836,532 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because the person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b). 
Please re-submit a proper terminal disclaimer. No additional fees required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,836,532. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Patent ‘532 (claim 1) discloses the claimed subject matter except for the first and second separation lines extending across at least a portion of the first and second side panels, respectively. However, it would have been obvious to one of ordinary skill to define the first and second separation lines extending across at least a portion of the first and second side panels instead of defining 
Regarding claim 2, Patent ‘532 (claim 2) discloses the claimed subject matter.
Regarding claim 3, Patent ‘532 (claim 3) discloses the claimed subject matter.
Regarding claim 4, Patent ‘532 (claim 4) discloses the claimed subject matter.
Regarding claim 5, Patent ‘532 (claim 5) discloses the claimed subject matter except for the first and second separation lines extending across at least a portion of the first and second side panels, respectively. However, it would have been obvious to one of ordinary skill to define the first and second separation lines extending across at least a portion of the first and second side panels instead of defining the first and second separation lines extending to a diagonally opposite corner of the first and second side panels, respectively, since it merely broadens the limitation.
Regarding claim 6, Patent ‘532 (claim 6) discloses the claimed subject matter.
Regarding claim 7, Patent ‘532 (claim 7) discloses the claimed subject matter except for the first and second separation lines extending across at least a portion of the first and second side panels, respectively. However, it would have been obvious to one of ordinary skill to define the first and second separation lines extending across at least a portion of the first and second side panels instead of defining the first and second separation lines extending to a diagonally opposite corner of the first and second side panels, respectively, since it merely broadens the limitation.
Regarding claim 8, Patent ‘532 (claim 8) discloses the claimed subject matter.
Regarding claim 9, Patent ‘532 (claim 9) discloses the claimed subject matter.
Regarding claim 10, Patent ‘532 (claim 10) discloses the claimed subject matter.
Regarding claim 11, Patent ‘532 (claim 11) discloses the claimed subject matter except for the first and second separation lines extending across at least a portion of the first and second side panels, respectively. However, it would have been obvious to one of ordinary skill to define the first and second 
Regarding claim 12, Patent ‘532 (claim 12) discloses the claimed subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735